DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on September 08, 2022.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2007/0096162 A1 to Happ et al. (“Happ”) as supported by Materials Thermal Properties Database from Thermtest™ INSTRUMENTS, U.S. Patent Application Publication No. 2006/0175597 A1 to Happ (“Happ7”), and U.S. Patent Application Publication No. 2010/0059729 A1 to Hudgens (“Hudgens”).								As to claim 1, Happ discloses a phase change memory (PCM) structure configured for performing a gradual reset operation, the PCM structure comprising: first (124) and second (128) electrodes; a phase change material layer (126) disposed between the first (124) and second (128) electrodes; and a thermal insulation layer (130) disposed on at least sidewalls of the first (124) and second (128) electrodes and phase change material layer (126), the thermal insulation layer (130) being configured to thermally isolate the PCM structure as to prevent heat from escaping to provide non-uniform heating of the phase change material layer (126), the second electrode (128) being a top electrode (128) of the PCM structure, wherein the phase change material layer (126) is configured to, responsive to a plurality of pulses being applied between the first (124) and second (128) electrodes, switch to an amorphous state at a center portion responsive to a first pulse of the plurality of pulses, and gradually widen the center portion in the amorphous state responsive to subsequent pulses of the plurality of pulses, wherein the subsequent pulses have the same characteristics as the first pulse, at least in terms of amplitude and duration (See Fig. 2, Fig. 6, Fig. 11, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0052, ¶ 0054, ¶ 0059, ¶ 0062) (Notes: the physical structure for the gradual reset operation and non-uniform heating is defined by the surrounding thermal insulation layer 130 to prevent heat from escaping as taught in [0032] of the Specification. This physical structure is also taught by Happ such that the limitation is met. Since the physical structure is fully met, the recited “wherein the phase change material layer is configured to, responsive to a plurality of pulses being applied between the first and second electrodes, switch to an amorphous state at a center portion responsive to a first pulse of the plurality of pulses, and gradually widen the center portion in the amorphous state responsive to subsequent pulses of the plurality of pulses, wherein the subsequent pulses have the same characteristics as the first pulse, at least in terms of amplitude and duration” is also met by applying the recited parameters to obtain the recited effect. Further, Hudgens discloses equal duration and same/similar amplitudes in SET in FIG. 1 and ¶ 0025 and FIG. 4 shows a program volume 300 expanding from the center portion as disclosed in ¶ 0036).				Further, the claim limitation “configured for performing a gradual reset operation, configured to thermally isolate the PCM structure as to prevent heat from escaping to provide non-uniform heating of the phase change material layer and wherein the phase change material layer is configured to, responsive to a plurality of pulses being applied between the first and second electrodes, switch to an amorphous state at a center portion responsive to a first pulse of the plurality of pulses, and gradually widen the center portion in the amorphous state responsive to subsequent pulses of the plurality of pulses, wherein the subsequent pulses have the same characteristics as the first pulse, at least in terms of amplitude and duration” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).					As to claim 4, Happ as supported by Thermtest™ INSTRUMENTS further discloses wherein at least one of the first (124) and second (128) electrodes comprises a material (TiN) having a thermal conductance of less than about 100 watts per meter-kelvin (See Happ ¶ 0052, ¶ 0054 and Thermtest™ INSTRUMENTS).				As to claim 5, Happ as supported by Happ7 further discloses wherein the thermal insulation layer (130) comprises a material (porous oxide) having a thermal conductivity of less than about 0.1 watts per meter-kelvin (See Happ ¶ 0059 and Happ7 ¶ 0051).	
	As to claim 11, Happ as supported by Happ7 further discloses wherein the thermal insulation layer (130) comprises a material (porous oxide) having a thermal conductivity that is less than about 0.1 watts per meter-kelvin (W/m●K) (See Happ ¶ 0059 and Happ7 ¶ 0051).		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.					
Claim(s) 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0096162 A1 to Happ et al. (“Happ”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0075347 A1 to Lai et al. (“Lai”). The teaching of Happ has been discussed above.
As to claim 2, although Happ discloses wherein the phase change material layer (126) and the first (124) and second (128) electrodes each are laterally enclosed by the thermal insulation layer (130), the phase change material layer (126) being disposed on an upper surface of the first electrode (124) and the second electrode (128) being disposed on an upper surface of the phase change material layer (126), and wherein the thermal insulation layer (130) is disposed laterally enclosing the first (124) and second (128) electrodes and phase change material layer (126) (See Fig. 2, ¶ 0043), Happ does not specifically disclose wherein the phase change material layer and the first and second electrodes each have a discoid form factor, and wherein the thermal insulation layer is disposed concentrically surrounding the first and second electrodes and phase change material layer. 									However, Lai does disclose wherein the phase change material layer (50) and the first (48) and second (52) electrodes each have a discoid form factor (¶ 0037), and wherein the thermal insulation layer (42) is disposed concentrically surrounding the first (48) and second (52) electrodes and phase change material layer (50) (See Fig. 7, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0037, ¶ 0040) (Notes: the phase change material layer, the first and second electrodes are formed and patterned in the thermal insulation layer to have a diameter such that a discoid form factor is obtained).					In view of the teachings of Happ and Lai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Happ to have wherein the phase change material layer and the first and second electrodes each have a discoid form factor, and wherein the thermal insulation layer is disposed concentrically surrounding the first and second electrodes and phase change material layer because having such a shape and a discoid form factor, a sufficient contact area is provided to control the phase change material layer surrounded by the thermal insulation layer (See Lai ¶ 0037, ¶ 0040).				As to claim 3, Happ further discloses wherein the thermal insulation layer (130) is substantially planar with outer surfaces of the first (124) and second (128) electrodes (See Fig. 2).												As to claim 6, although Happ discloses wherein the PCM structure has the phase change material layer (126) and the first (124) and second (128) electrodes each are laterally enclosed by the thermal insulation layer (130) (See Fig. 2, ¶ 0043), Happ does not further disclose wherein the PCM structure has a discoid form factor, and wherein a ratio of a width of the PCM structure, along a major axis of the first electrode, to a height of the PCM structure, along an axis perpendicular to the major axis of the first electrode, is at least 20:1.										However, Lai further discloses wherein the PCM structure has a discoid form factor (¶ 0037), and wherein a ratio of a width (60 μm) of the PCM structure, along a major axis of the first electrode (48), to a height (100 nm, 400 nm, 200 nm/100 nm) of the PCM structure, along an axis perpendicular to the major axis of the first electrode (48), is at least 20:1 (See Fig. 7, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0037, ¶ 0040) (Notes: the phase change material layer, the first and second electrodes are formed and patterned in the thermal insulation layer to have a diameter such that a discoid form factor is obtained).												In view of the teaching of Lai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Happ to have wherein the PCM structure has a discoid form factor, and wherein a ratio of a width of the PCM structure, along a major axis of the first electrode, to a height of the PCM structure, along an axis perpendicular to the major axis of the first electrode, is at least 20:1 because having such a shape and a discoid form factor and the associated dimensions, a sufficient contact area is provided to control the phase change material layer (See Lai ¶ 0037, ¶ 0040).							Further, the applicant also has not established the critical nature of the “wherein a ratio of a width of the PCM structure, along a major axis of the first electrode, to a height of the PCM structure, along an axis perpendicular to the major axis of the first electrode, is at least 20:1”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 					It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized dimensions. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0096162 A1 to Happ et al. (“Happ”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0194865 A1 to Gilton (“Gilton”) and U.S. Patent Application Publication No. 2007/0075347 A1 to Lai et al. (“Lai”). The teaching of Lai has been discussed above.											As to claim 10, although Happ discloses a width of the PCM structure along a major axis and a height of the PCM structure along an axis perpendicular to the major axis (See Fig. 2), Happ does not further disclose wherein the width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm), and the height of the PCM structure along the axis perpendicular to the major axis is about 5 nm to about 50 nm.											However, Gilton does disclose wherein the width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm) (See Fig. 2, ¶ 0029) and Lai discloses and the height of the PCM structure along the axis perpendicular to the major axis is about 5 nm to about 50 nm (1 nm, 10 nm, 1 nm, 1 nm) (See ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0030).										In view of the teachings of Gilton and Lai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Happ to have wherein the width of the PCM structure along the major axis is about 100 nanometers (nm) to about 1 micron (μm), and the height of the PCM structure along the axis perpendicular to the major axis is about 5 nm to about 50 nm because the width and the height of the PCM structure are dependent upon the critical dimension for any particular generation of integrated circuit processing. Further, the width and the height are also adjusted in view of the compactness of the PCM structure with adjacent cells in the integration (See Gilton ¶ 0029 and Lai).			Further, the applicant also has not established the critical nature of the “a width of the PCM structure along a major axis is about 100 nanometers (nm) to about 1 micron (μm) and a height of the PCM structure along an axis perpendicular to the major axis is about 5 nm to about 50 nm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to obtain optimized dimensions. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but
are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Kau et al. (US 2011/0103139 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815